Title: To George Washington from Samuel Huntington, 9 April 1780
From: Huntington, Samuel
To: Washington, George


          
            Sir,
            Philadelphia April 9. 1780
          
          Your Excellency will receive herewith enclosed an Act of Congress of the 8th Instant with Papers therein referred to No. 1 & 2, containing an Application from the State of Massachusets Bay for an Expedition to dislodge the Enemy at Penobscot.
          This Application is referred to the Consideration of your Excellency

and in the mean Time Continental Pay and rations are to be allowed to any Body of Militia not exceeding eight Hundred which the State of Massachusets Bay may judge necessary to be raised for the Defence of the eastern Parts of that State.
          I am this Moment favored with your Excellency’s Dispatches of the 7th Instant ⅌ Express. I have the honor to be with the highest respect your Excelly’s obt hbble Servt
          
            Sam. Huntington President
          
        